Citation Nr: 1624730	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-22 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for arthritis of the shoulders, back, hands, and knees, to include as due to herbicide exposure.

2.  Entitlement to service connection for a psychiatric disorder other than panic disorder without agoraphobia and service-connected posttraumatic stress disorder (PTSD), including depression, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for panic disorder without agoraphobia, to include as secondary to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board also notes that the Veteran had perfected an appeal as to the denial of a temporary total (100 percent) evaluation based on surgical treatment necessitating convalescence for his January 2008 vascular surgery.  However, in an April 2014 rating decision, the RO granted service connection for peripheral vascular disease and assigned a temporary total evaluation effective from January 31, 2008, to March 31, 2008; the Veteran did not express disagreement with that decision.  Thus, the matter is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

In addition, the issue on appeal was originally adjudicated by the RO as entitlement to service connection for depression.  However, the Board has recharacterized the issue to consider any psychiatric disorder other than PTSD on both a direct and secondary basis.  In light of the full grant of the appeal as to the panic disorder diagnosis, the Board finds that there is no prejudice.

The Veteran was scheduled for a videoconference hearing before the Board in September 2015; however, the Veterans Appeals Control and Locator System (VACOLS) shows that the Veteran cancelled his request.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal.

The claims for service connection for arthritis and a psychiatric disorder other than panic disorder and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current panic disorder without agoraphobia is related to his service-connected heart disability.


CONCLUSION OF LAW

Panic disorder without agoraphobia is proximately due to or the result of service-connected heart disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2015).
In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is warranted for panic disorder without agoraphobia.

The Veteran was granted service connection for PTSD based on his combat service in the June 2007 rating decision on appeal; however, the record also contains a separate diagnosis of panic disorder without agoraphobia, which satisfies the current disability requirement.  See December 2006 and November 2008 VA examination reports.  In addition, the Veteran has since been service-connected for multiple medical conditions, including coronary artery disease (status post heart transplant, myocardial infarction, and coronary artery bypass grafting) and associated peripheral vascular disease.  See August 2011 and April 2014 rating decisions.

Thus, the dispositive issue is whether there is a relationship between the Veteran's current panic disorder and his service-connected heart disability.

The post-service evidence shows that the Veteran was diagnosed with coronary artery disease in April 1977, with ongoing heart-related treatment thereafter.  See August 2011 rating decision.  In January 1985, the Veteran reported panic attacks that had been going on for some time, but were becoming more frequent and severe.  Dr. D.L. noted that the Veteran was very worried and had anxiety; the assessment was panic attacks, and he was prescribed Ativan as needed for anxiety.  See also March 1985 to October 1988 medication history in progress notes (including prescription for Klonopin (Clonazepam)).  A February 1985 private treatment record shows that another doctor in the clinic agreed with Dr. D.L. that the major concern was the Veteran's panic attacks and obvious psychological incapacitation, the reason for which was not totally surprising to him, given the Veteran's (young) age, the seriousness of the disease, and all that he had been through regarding his heart problems.

The December 2006 VA examiner noted that the Veteran took Clonazepam for symptoms associated with his panic disorder.  See also, e.g., January 2007 private treatment record (noting continued use of Klonopin).  The November 2008 VA examiner noted the Veteran's history of medical problems, including those related to his service-connected heart disability and associated vascular issues, as well as his service-connected diabetes mellitus.  The Veteran reported that he began suffering from panic attacks after his first bypass surgery in 1977 and that he had been taking Clonazepam since that time.  The examiner diagnosed the Veteran with current panic disorder and determined that the panic attacks appeared to be secondary to the Veteran's medical concerns.

Based on the foregoing, the Board finds that the Veteran's currently diagnosed panic disorder is related to his service-connected heart disability.  The November 2008 VA examiner based his opinion on an examination during which a history was solicited from the Veteran that is consistent with the record.  There is no contrary medical opinion of record.  Indeed, the medical evidence shows that the Veteran developed a panic disorder after the start of his heart-related problems.  Therefore, the Board concludes that service connection for panic disorder without agoraphobia is warranted.


ORDER

Entitlement to service connection for panic disorder without agoraphobia as secondary to service-connected heart disability is granted.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the Veteran's remaining claims.

Regarding the arthritis claim, the Veteran has not been afforded a VA examination.  He has contended that he has arthritis of the shoulders, back, hands, and knees due to his exposure to Agent Orange and being in the water while serving in Vietnam.  See June 2006 and August 2006 written statements.  His service records show that he served as a light weapons infantryman, and VA has acknowledged that he served in Vietnam from March 1967 to February 1968.  See DD 214 and September 2006 3101 printout.  The post-service evidence shows a history of arthritis.  See, e.g., October 2004 private treatment record (noting ongoing problems with arthritis in hands and back).  Based on the foregoing, there is evidence that the Veteran may have arthritis that is related to his military service, and a VA examination and medical opinion are needed.

Regarding the psychiatric disorder other than PTSD and panic disorder, the December 2006 VA examiner indicated that the Veteran's mood was mildly depressed, and the November 2008 VA examiner indicated that his mood appeared generally euthymic, but neither examiner diagnosed him with depression.  Given the assessment of depression in a January 2007 private treatment record during the appeal period and the Veteran's original claim, the Board finds that another VA examination is needed for further clarification.  The examiner will be able to provide an etiology opinion for any currently diagnosed psychiatric disorder on a direct and secondary basis.

Finally, additional evidence has been received and associated with the claims file that was not previously considered by the AOJ in connection with these claims, including private treatment records received in June 2010, September 2010, and April 2011, and Social Security Administration records received in May 2011.  A supplemental statement of the case (SSOC) has not been issued.  Moreover, in an April 2016 letter, the Board provided the Veteran and his representative 45 days to submit a waiver of the AOJ's initial consideration of this evidence.  In the letter, the Board notified them that, if a response was not received during that time, it would assume that they did not wish to have the Board decide the appeal at this time, and the appeal would be remanded to the AOJ for review.  The Veteran and his representative did not respond to the letter.  As such, the case must be referred to the AOJ for review and preparation of an SSOC.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed depression.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA treatment records (if they exist).  It is noted that the Veteran appears to receive only non-VA treatment.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current arthritis of the shoulders, back, hands, and knees that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has contended that he has arthritis of the shoulders, back, hands, and knees due to his exposure to Agent Orange and being in the water while serving in Vietnam.  See June 2006 and August 2006 written statements.  His service records show that he served as a light weapons infantryman, and VA has acknowledged that he served in Vietnam from March 1967 to February 1968.  See DD 214 and September 2006 3101 printout.  The post-service evidence shows a history of arthritis.  See, e.g., October 2004 private treatment record (noting ongoing problems with arthritis in hands and back).

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether the Veteran has arthritis of the shoulders, back, hands, and/or knees.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including his exposure to Agent Orange and being in the water while serving in Vietnam (notwithstanding the fact that such an association may not be presumptive).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.   After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder other than PTSD and panic disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has been granted service connection for PTSD and panic disorder without agoraphobia based on the findings in the December 2006 and November 2008 VA examinations; however, he has contended that he also has depression.  A January 2007 private treatment record shows an assessment of depression.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders other than PTSD and panic disorder without agoraphobia present during the appeal period (beginning around June 2006).  If depression is not found on examination or is determined to be a symptom as opposed to a separately diagnosed psychiatric disorder, the examiner should address the prior assessment of record in the January 2007 private treatment record.

For each diagnosis identified other than PTSD and panic disorder without agoraphobia, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any circumstances therein. 

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by or permanently aggravated by a service-connected disability.  See April 2014 codesheet (list of currently service-connected disabilities); see also, e.g., December 2006 VA examination report (Veteran reported taking steroids as a consequence of his heart disability and had been told the medication could produce some mood swings).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence, including all evidence received since the June 2010 statement of the case.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


